Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALIED ACTION
The amendment filed 10/08/2020 has been entered. Claims 1, 7-8, 14-15, 21, 23, 25, and 27-36 are pending. Claims 1, 7-8, 14-15, 21, 23, 25, and 27-30 have been amended. Claims 5, 12, 15, 19, 22, 24, and 26 have been cancelled. New claims 31-36 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 14-15, 21, 23, 25, and 27-36 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
In addition the applicant argued that Andreou fails to teach or suggest “preventing the second direct message from being provided to the content provider based at least in part on the content provider not following of the second user account.”
In response to the applicant’s argument BRECX teaches preventing the second direct message from being provided to the content provider based at least in part on the content provider not following of the second user account ([0055], followers that are not friends can be prevented from replying to a photo or other multimedia content, while instead being limited to only viewing and "liking" said photo or other multimedia content).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
claimed invention and the prior art are such that the claimed invention as a whole would have 
been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 14-15, 21, 23, 25, and 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (US 2016/0255082) hereinafter Rathod in view of BRECX (US 2016/0323219) hereinafter BRECX and further in view of STOVICEK et al. (US 20130097526) hereinafter STOVICEK.
Regarding claim 1, Rathod teaches a computer-implemented method comprising: providing (presenting), by a computing system, an ephemeral media content item of a content provider (source) to a first user account and a second user account (i.e. content items presented to user from each sources within particular period of time based on number of viewing of content items within particular period of time, [0166]); determining, by the computing system, that the content provider follows the first user account on a system (i.e. user to provide user data and based on that server system automatically identify, determine, rank and store each user specific followers, following users, [0032]). 
However, Rathod does not explicitly disclose receiving, by the computing system and from the first user account, a first direct message to be sent to the content provider on the system;  providing the first direct message to the content provider based at least in part on the content provider following the first user account, determining, by the computing system, that the content provider does not follow of the second user account on the system; and receiving, by the computing system and from the second user account a second direct message to be sent the content provider on the system; preventing the second direct message from being provided 
However, BRECX teaches receiving, by the computing system and from the first user account, a first direct message to be sent to the content provider on the system;  providing the first direct message to the content provider based at least in part on the content provider following the first user account (i.e. users that are also followers can still requesting or "fhetching" any friend or user independently, [0055]), determining, by the computing system, that the content provider does not follow of the second user account on the system (i.e. followers that are not friends, [0055]); and receiving, by the computing system and from the second user account a second direct message to be sent the content provider on the system; preventing the second direct message from being provided to the content provider based at least in part on the content provider not following of the second user account (i.e. followers that are not friends can be prevented from replying to a photo or other multimedia content, while instead being limited to only viewing and "liking" said photo or other multimedia content, [0055]).
Based on Rathod in view of BRECX it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate users that are also followers can still requesting or "fhetching" any friend or user independently and followers that are not friends can be prevented from replying to a photo or other multimedia content to Rathod because Rathod teaches content items presented to user from each sources, [0166]) and BRECX suggests users that are also followers can still requesting or "fhetching" any friend or user independently and followers that are not friends can be prevented from replying to a photo or other multimedia content, [0055]).
One of ordinary skilled in the art would have been motivated to utilize BRECX into Rathod system in order to increase efficiency of presenting content items to user of Rathod system.

However, STOVICEK teaches receiving, by the computing system, an input relating to a swipe from the content provider to an interface through which the ephemeral media content item is presented (i.e. a swipe gesture originating at the element, [0085]); and providing, by the computing system, an inbox of the content provider in response to receipt of the input, the inbox including the first direct message from the first user account (i.e. the inbox application providing the message listing screens 600a, 600b is also configured to send the reply content entered in the input field 630 to the appropriate message application for generation of the reply message, [0084]).
Based on Rathod in view of STOVICEK it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate a swipe gesture originating at the element and the inbox application providing the message listing screens 600a, 600b is also configured to send the reply content entered in the input field to Rathod because Rathod teaches content items presented to user from each sources, [0166]) and STOVICEK suggests a swipe gesture originating at the element, [0085]) and the inbox application providing the message listing screens 600a, 600b is also configured to send the reply content entered in the input field, [0084]).
One of ordinary skilled in the art would have been motivated to utilize STOVICEK into Rathod system in order to increase capability of presenting content items to user of Rathod system.



Regarding claims 8, 14-15, and 21, the limitations of claims 8, 14-15, and 21 are similar to the limitations of claims 1 and 7. Rathod further teaches a system (i.e. system, [0099]): at least one processor (i.e. one or more processors, [0095]); and a memory storing instructions (i.e. memory resources, [0095]), a non-transitory computer-readable storage medium including instructions (i.e. instructions may be carried on a computer-readable medium, [0095]). Therefore, the limitations of claims 8, 14-15, and 21 are rejected in the analysis of claims 1 and 7 above, and the claims are rejected on that basis.

Regarding claim 23, Rathod does not explicitly disclose wherein the input relating to the swipe is a first input, the interface is a first interface, the ephemeral media content item is a first ephemeral media content item, and the content provide is a first content provider, the method further comprising: receiving a second input from the first user account to a second interface through which the ephemeral media content item is presented; and advancing the second interface to a second ephemeral media content item shared by a second content provider in response to receipt of the second input.
However, BRECX teaches receiving an input relating to a swipe in a second direction from the first user to an interface through which the ephemeral media content item is presented (i.e. when a cell is swiped from left to right, one or more of the following options may appear: fhetch with a message, fhetch location, write a new message, fhetch money, or a combination, [0108]); and advancing the interface to an ephemeral media content item of a second content provider in response to receipt of the input (i.e. If a first user selects an option to fhetch with a message, the new fhetch request by the first user selecting the option may replace any previous 

Regarding claims 25 and 27, the limitations of claims 25 and 27 are similar to the limitations of claim 23. Therefore, the limitations of claims 25 and 27 are rejected in the analysis of claim 23 above, and the claims are rejected on that basis. 

Regarding claim 28, Rathod does not explicitly disclose the swipe in the first direction is received when the ephemeral media content item is being presented to the content provider.
However, STOVICEK teaches the swipe in the first direction is received when the ephemeral media content item is being presented to the content provider (i.e. a swipe gesture originating at the element, [0085]). Therefore, the limitations of claim 28 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Regarding claims 29 and 30, the limitations of claims 29 and 30 are similar to the limitations of claim 28. Therefore, the limitations of claims 29 and 30 are rejected in the analysis of claim 28 above, and the claims are rejected on that basis.

Regarding claim 31, Rathod teaches the input is a first input and the user interface is a first user interface (i.e. A user interface and input, [0050]), the method further comprising: receiving a second input from the first user account at a representation of the content provider in a second user interface, the second input causing the representation to be removed from a list of content providers in the second user interface (i.e. User can take one or more actions on one or more content items request to block or mute or un-follow, [0160]); and preventing notifications associated with ephemeral media content items shared by the content provider subsequent to 

Regarding claim 32, Rathod does not explicitly disclose receiving, from the content provider, a third direct message to respond to the first direct message from the first user account; and providing the third direct message to an inbox of the first user account.
However, STOVICEK teaches receiving, from the content provider, a third direct message to respond to the first direct message from the first user account; and providing the third direct message to an inbox of the first user account (i.e. Fig. 7B). Therefore, the limitations of claim 32 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

 Regarding claims 33-36, the limitations of claims 33-36 are similar to the limitations of claims 31-32. Therefore, the limitations of claims 33-36 are rejected in the analysis of claims 31-32 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A W/
Ayele Woldemariam
Examiner
Art Unit 2447
1/11/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447